ACCEPTED
                                                                                                                                      12-15-00025-CV
                                                                                                                          TWELFTH COURT OF APPEALS
                                                                                                                                       TYLER, TEXAS
                                                                                                                                2/25/2015 11:19:48 AM
                                                                                                                                         CATHY LUSK
                                                                                                                                               CLERK

                                               ('AlTSE NO. 12-1S-0002S-CV
                                                                    -------
IN THE MATTER 0 F                                                  §         r~   THE COllRT OF APPEALS
                                                                                                 FILED IN
THE MARRIAGE OF                                                    §                          12th COURT OF APPEALS
                                                                                                   TYLER, TEXAS
                                                                   §
LESLIE SUE FLOYD                                                   §                          2/25/2015 11:19:48 AM
AND                                                                §         12Tl!                 CATHY S. LUSK
                                                                                     .JUDICIAL DISTRICT
                                                                                                       Clerk
BRADLEY DEAN CODY                                                  §
                                                                   §
AND IN THE INTEREST OF                                             §
BILLY DEAN CODY, A. CHI LD                                         §         SMITH COlNTY, TEXAS

                                          MOTlOI\ T(' DISMISS APPEAL

          Now comes Appellant. leslie Floyd. and respeclfully nwves this Ceurt to \",ithdra\"

appellant's notice of appeal and lilsrniss            thl~    2:ppeaL pursuant (0 Rule 42.1 of the Texas Rules of

Appellate Procedure.

                                                             RI~spcctfully     submitted.




                                                             !.aw OtTice of Samuel ivl. Smith P.c.
                                                             219 K Pak:stine Sl.
                                                             Athens. TX 75751
                                                             rei: (903) 675··5005
                                                             F2:X: (903) 675-5007
                                                             Fmail: ~'~ITlitiJ:(1!S21111ll~Is!l1itbL'J\v"fc:'m


                                                                        I.                  /            ,,/   (      ,
                                                             By:_,~.~2L'_,::-"~~,_..:._\__.i.-.-   __~J-~~(XT: ___.
                                                                 SAMUFL M, SMITH
                                                                 State Bar No. =~4044042
                                                                 Attorney fiJI' Leslie Sue Floyd

                                                      AFFII[)AVIT
                                                      - ------_.

          BEFORE ME, t 'le          llll(er~.igncd   auth,)rity. on this day personally appeared Samuel M.

Smith. 'who after being li uly I.\I.   I Ilmd                                                                            I':I( iI' 1
                  "1 am the al1:omey fix the appellant in the above numbered and

                   enliltled cal.SC. 1 have read the i'oregoing Motion to Dismiss

                   .Appeal anc swea- that all of 1h:' allegations of fact contained

                   therein arc true and correct."


                                                                     (                                          .                          .   .

                                                                     ,                    '"         ./                        / ' . L.l           i
                                                            .'    .: lA. ~...;?-/4+v,
                                                            I••. _._-~----   _. _____ ._____
                                                                                                                         ..   iU;;:"'iCR..V~·'
                                                                                                                         ~#": __

                                                                 SA~'vlU EL   M. S1-vlITH

                   SIJBSCRIBED              Al~D      SWORN TO BEFORE ME on February

~_.~.~ _~_,         2015, to certify wnich witne,!, my hand and seal of uffice.




                                                                               --:..-~-    -- / --------=- ---.:..:   -~.~ --~   ------­
                                                                 r\otarv-' Public State of Texas




                                                     Certitkatc of Servke

         I certif:y that on Ft'Jruar:'               .2015. a true copy ofthc above and foregoing document was

served on the parlY's lead coumel             d.S   1r()llows:

Attomey:           Marianne T. \N' (men

Address of service:          10,1 E.. Cor'.icana Street. Athens. Texas 75751

Vlethod of service:          By fac51mik number 903-675-847'1

Date of service:      Februar)_~.~ ..     __ , ::015.




MOTION 10 DIS:"IlISS APPL\1. - .. Flovd                                                                                                        PAGF 2